Citation Nr: 0616310	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  02-10 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left shoulder disorder.

2.  Entitlement to service connection for a left hand 
disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to disability compensation pursuant to 
38 U.S.C.A. § 1151 for a psychiatric disorder.

5.  Entitlement to disability compensation pursuant to 
38 U.S.C.A. § 1151 for a rectal disorder.

6.  Entitlement to a compensable disability rating for the 
residuals of a fracture of the right 5th metacarpal.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1968.

These matters come to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefits sought on appeal.  The veteran perfected 
an appeal of that decision.

The issue of service connection for left shoulder and left 
hand disorders is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

The veteran has submitted a claim for a total disability 
rating based on individual unemployability (TDIU).  He did 
not indicate, however, that his unemployability is due to the 
service-connected residuals of a fracture of the left 5th 
metacarpal, which he reported as being asymptomatic.  The 
Board finds, therefore, that his claim for an increased 
rating for the right hand disability does not incorporate the 
issue of TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 
(Fed. Cir. 2001).  That issue is, however, referred to the RO 
for appropriate action.




FINDINGS OF FACT

1.  In an October 1989 rating decision the RO denied 
entitlement to service connection for a left shoulder 
disorder.  The veteran was notified of that decision and did 
not appeal.

2.  The evidence received subsequent to the October 1989 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
also material because it bears directly and substantially on 
the issue on appeal, that being whether the veteran has any 
residual of the in-service left shoulder injury, and it must 
be considered in order to fairly decide the merits of his 
claim.

3.  The preponderance of the probative evidence shows that 
the veteran's hypertension is not related to an in-service 
disease or injury.

4.  The preponderance of the probative evidence shows that 
the veteran's psychiatric disorder, which has been diagnosed 
as bipolar disorder, is not the result of VA hospital care, 
medical or surgical treatment, or examination.

5.  The preponderance of the probative evidence shows that 
the veteran's rectal disorder, which was diagnosed as an anal 
fistula, is not the result of VA hospital care, medical or 
surgical treatment, or examination.

6.  The residuals of the fracture of the right 5th metacarpal 
are asymptomatic.


CONCLUSIONS OF LAW

1.  The October 1989 rating decision in which the RO denied 
entitlement to service connection for a left shoulder 
disorder is final, new and material evidence has been 
received, and the claim is reopened.  38 U.S.C. § 4005(c) 
(1988); 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 19.192 
(1989); 38 C.F.R. § 3.156 (1998).

2.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  The criteria for entitlement to VA compensation benefits 
for psychiatric and rectal disorders pursuant to 38 U.S.C.A. 
§ 1151 have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 
2002); 38 C.F.R. § 3.361 (2005).

4.  The criteria for a compensable disability rating for the 
residuals of a fracture of the right 5th metacarpal are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.71a, Diagnostic Code 5227 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 
New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. § 19.192 
(1989).  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (1998).  

The RO denied entitlement to service connection for a left 
shoulder disorder in October 1989 because the evidence then 
of record did not show that the veteran had any residual from 
an in-service injury to the left shoulder.  He was notified 
of that decision and did not appeal, and the October 1989 
decision is final.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. 
§ 19.192 (1989).  

The evidence received subsequent to the October 1989 decision 
includes the report of a May 1995 VA examination showing that 
the veteran had osteoarthritis in the left shoulder secondary 
to trauma.  This evidence is new, in that the evidence of 
record in October 1989 did not show any pathology in the left 
shoulder due to trauma.  The evidence is also material 
because it bears directly and substantially upon the matter 
under consideration, that being a current disability related 
to the in-service injury, and it is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The Board finds, therefore, that new and material 
evidence has been received, and the claim of entitlement to 
service connection for a left shoulder disorder is reopened.  
The Board further finds that additional development is 
required prior to considering the substantive merits of the 
claim, which is addressed in the remand portion of the 
decision below.
Service Connection for Hypertension

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury in service or during the presumptive period; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); Hickson v. West, 12 
Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 (2005).  

The medical evidence shows that the veteran currently has 
hypertension.  His claim is, therefore, supported by a 
current medical diagnosis of disability.  The evidence does 
not indicate, however, that he incurred a related disease or 
injury during service, or that the hypertension is otherwise 
related to service.  Hickson, 12 Vet. App. at 253.

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, or systolic 
blood pressure that is predominantly 160 mm. or greater with 
a diastolic blood pressure of less than 90 mm.  To support a 
diagnosis of hypertension the blood pressure readings must be 
taken two or more times on at least three different days.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
38 C.F.R. § 4.104, Diagnostic Code 7101(Note 1) (2005).

The veteran's service medical records show that when examined 
on separation from service in May 1968, his blood pressure 
was 138/90.  The remaining diastolic blood pressure readings 
during service were all well below 90.  He did not, 
therefore, have diastolic blood pressure that was 
predominantly 90 mm. or greater while in service.

The hypertension did not become manifest to a degree of 
10 percent or more within a year of the veteran's separation 
from service.  Consideration of the presumptive provisions 
applicable to chronic diseases does not, therefore, support a 
grant of service connection.  See 38 C.F.R. §§ 3.307, 3.309 
(2005).

During a May 1989 VA examination the veteran reported having 
received treatment for hypertension for the previous year.  
When hospitalized in March 1995 he reported having had 
hypertension for ten years, which would have placed the onset 
in 1985.  When examined in September 2004 he stated that he 
had a transient episode of elevated blood pressure in 1978, 
which he attributed to alcohol abuse and which resolved.  
There is no medical evidence prior to 1989 showing that he 
had chronic hypertension, which was more than 20 years 
following his separation from service.  He has asserted that 
the hypertension is "service connected," but has not 
presented any reasons for that assertion.

The evidence does not show that the hypertension had its 
onset during service, or is otherwise related to service.  
The Board finds, therefore, that the criteria for a grant of 
service connection are not met, and that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for hypertension.
Entitlement to Compensation Pursuant to 38 U.S.C.A. § 1151

Compensation benefits shall be awarded for a "qualifying 
additional disability" in the same manner as if the 
additional disability were service connected.  The additional 
disability qualifies for compensation if the disability is 
not the result of the veteran's willful misconduct and the 
disability was caused by VA hospital care, medical or 
surgical treatment, or examination.  In order to constitute a 
"qualifying additional disability" the proximate cause of the 
additional disability must have been (1) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the facility 
furnishing the care, treatment, or examination, or (2) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.361 (2005).
Psychiatric Disorder

In a November 1998 statement the veteran's representative 
indicated that the veteran was claiming entitlement to 
compensation benefits for a psychiatric disorder as a result 
of treatment he received at the VA medical center (MC).  
Neither the veteran or his representative has provided any 
explanation of when, how, or by whom his VA treatment caused 
a psychiatric impairment.  The issue was remanded in November 
2003 to give the veteran the opportunity to explain his 
contentions, but he did not respond to the RO's request for 
information.  The evidence shows that he has received 
treatment for a bipolar disorder from the VAMC intermittently 
since 1988, but that the onset of the disorder occurred 
approximately 15 years earlier.

Private treatment records in August 1988 show that he was 
hospitalized in 1973 due to depression, and that beginning in 
1974 he received treatment from a private psychiatrist for 
depression.  When undergoing a VA psychiatric examination in 
June 1989 he reported having received psychiatric treatment 
from Dr. Henderson at Providence Hospital, a private 
facility, from 1974 to 1984.  At the time of the examination 
he was receiving treatment (Lithium) from a non-VA mental 
health center.  He had been unemployed since 1984 due to his 
psychiatric disorder, but did not begin receiving treatment 
from the VAMC until August 1988.  He was hospitalized at the 
VAMC in March 1995 due to chronic renal insufficiency 
attributed to the 20-year use of Lithium.  He then stated 
that the onset of the bipolar disorder occurred in 1973, when 
he was in college.

In summary, the evidence shows that the onset of the bipolar 
disorder occurred long before the veteran began receiving 
treatment at the VAMC.  The evidence does not show that the 
psychiatric disability was caused by VA hospital care, 
medical or surgical treatment, or examination.  The Board 
finds, therefore, that the criteria for a grant of 
compensation benefits pursuant to 38 U.S.C.A. § 1151 are not 
met, and that the preponderance of the evidence is against 
the claim for such benefits for a psychiatric disorder.
Rectal Disorder

In an April 2001 statement the veteran's representative 
indicated that the veteran was claiming entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for a rectal 
condition due to negligence by the VAMC.  He submitted a 
private operative report showing that in February 1996 the 
veteran underwent a rigid proctosigmoidoscopy and fistulotomy 
due to a transsphincteric fistula in anus.  In a September 
2001 statement the veteran reported that two doctors at the 
VAMC had caused damage to his rectum that had to be repaired.  
A December 2001 VA treatment record indicates that he had 
contacted the VAMC in order to explain his failure to return 
to the Renal Clinic, presumably after being treated by the 
Renal Clinic in 1995.  He stated that he had refused to 
follow through with his treatment because a doctor had stuck 
his hand in his rectum, and he wanted his medical records to 
reflect that.

Although he has not clearly stated when or by whom he was 
injured at the VAMC, the VA treatment records do not reflect 
a rectal examination, or indicate that the veteran's rectum 
was injured as the result of any examination or treatment.  
With the exception of the operative report that he submitted, 
he has not identified any evidence relevant to this issue.  
Because the evidence does not show that the veteran has a 
rectal disability that was caused by VA hospital care, 
medical or surgical treatment, or examination, the Board 
finds that the criteria for entitlement to compensation 
benefits pursuant to 38 U.S.C.A. § 1151 for a rectal disorder 
are not met, and that the preponderance of the evidence is 
against that claim.
Increased Rating for Right Hand Disability

The service medical records show that in December 1967 the 
veteran incurred a fracture of the right 5th metacarpal.  The 
upper extremities were found to be normal when examined on 
separation from service in May 1968, and the available 
treatment records are silent for any complaints or clinical 
findings pertaining to the right hand.  The veteran underwent 
VA examinations in September 2004 and August 2005, during 
which he denied having any symptoms in the right hand and 
examination showed no abnormalities in the hand.

In an August 1995 rating decision the RO granted service 
connection for the residuals of a fracture of the right 5th 
metacarpal, and assigned a non-compensable rating under 
Diagnostic Code 5227.  Diagnostic Code 5227 pertains to 
ankylosis of the ring or little finger, and provides only a 
non-compensable rating.  

VA revised the criteria for evaluating ankylosis and 
limitation of motion of the fingers, effective August 26, 
2002.  See Ankylosis and Limitation of Motion of Digits of 
the Hands, 67 Fed. Reg. 48,784-87 (July 26, 2002).  The Board 
finds, however, as applied to the facts of this case, the 
change in the rating criteria has no effect on the evaluation 
of the veteran's right hand disability because a non-
compensable rating applies under both criteria.  See 
VAOPGCPREC 3-00.  

Diagnostic Code 5227 provides only a non-compensable rating 
for ankylosis of the little finger, whether favorable or 
unfavorable.  The evidence does not show sufficient 
disability in the little finger to warrant rating the 
disability as amputation or due to functional limitations, in 
that the right hand is shown to be asymptomatic.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2005).  
The Board finds, therefore, that the criteria for a higher 
rating for the residuals of a fracture of the right 5th 
metacarpal are not met, and that the preponderance of the 
evidence is against the claim for a higher rating.
Development of the Claims

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claims, in notices sent in 
December 1999, April 2001, and February 2004 the RO notified 
him of the information and evidence needed to establish 
entitlement to service connection.  In the February 2004 
notice the RO also informed him of the evidence needed to 
establish entitlement to a higher rating, and compensation 
pursuant to 38 U.S.C.A. § 1151.  In those notices the RO also 
informed him of the information and evidence that he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf.  

The copy of the February 2004 notice that is in the claims 
file does not include a copy of the addendum in which the RO 
notified the veteran of the specific evidence needed to 
substantiate his multiple claims.  The notice indicates, 
however, that the addendum was included in the notice sent to 
the veteran.  By applying the presumption of regularity the 
Board finds that the notice that was actually mailed to the 
veteran included the necessary addendum.  See Miley v. 
Principi, 366 F.3d 1343, 1347 (Fed. Cir 2004) (the 
presumption of regularity applies regardless of whether there 
is evidence in the record to establish the actual mailing).  
In addition, during a December 2002 informal hearing the RO's 
Decision Review Officer discussed the various claims with the 
veteran and advised him of the specific evidence needed to 
substantiate his claims.  The Board finds, therefore, that VA 
has fulfilled its duty to inform the veteran of the evidence 
he was responsible for submitting, and what evidence VA would 
obtain in order to substantiate his claims.  

Although the February 2004 notice was sent following the 
decision on appeal, the delay in issuing the notice was not 
prejudicial to the veteran.  The delay did not affect the 
essential fairness of the adjudication, because the RO re-
adjudicated the claim, based on all the evidence of record, 
after the notice was sent.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. April 5, 2006).  

The veteran has not been informed of the specific evidence 
needed to reopen his claim for service connection for a left 
shoulder disorder.  See Kent v. Nicholson, No. 04-181 (U.S. 
Vet. App. March 31, 2006).  The Board has, however, reopened 
the claim for service connection, and remanded the issue for 
additional development.  Because service connection for 
hypertension and compensation pursuant to 38 U.S.C.A. § 1151 
has been denied, the issue of the assigned ratings and 
effective date is moot.  Because an increased rating has also 
been denied, the issue of the effective date is moot.  For 
these reasons any deficiency in the content of the notices is 
not prejudicial to the veteran.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claims, the RO requested the VA 
treatment records he identified.  Although the veteran claims 
to have received treatment from the VAMC since 1974, the VAMC 
provided records beginning in 1995 and indicated that no 
earlier records could be located.  The veteran has presented 
private treatment records in support of his claim, and the RO 
provided him VA medical examinations in January 2001, 
September 2004, and August 2005.  All development requested 
in the November 2003 Board remand was completed.  The veteran 
has not indicated the existence of any other evidence that is 
relevant to his claims; as such, all relevant data has been 
obtained for determining the merits of his claims and no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claims.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a left shoulder 
disorder is reopened.

The claim of entitlement to service connection for 
hypertension is denied.

The claim of entitlement to disability compensation pursuant 
to 38 U.S.C.A. § 1151 for a psychiatric disorder is denied.

The claim of entitlement to disability compensation pursuant 
to 38 U.S.C.A. § 1151 for a rectal disorder is denied.

The claim of entitlement to a compensable disability rating 
for the residuals of a fracture of the right 5th metacarpal 
is denied.


REMAND

The veteran's service medical records show that in June 1967 
he complained of pain and stiffness in the 3rd digit of the 
left hand after having hit the finger with a hammer on the 
previous day.  There was no swelling in the finger.  The 
finger was treated with a splint and light duty for the left 
hand.  In April 1968 he reported having pain in the left 
shoulder after having fallen off a truck two days earlier.  
He was told to rest the arm and apply heat, and no further 
treatment was given.  The service medical records make no 
further reference to any complaints or clinical findings 
pertaining to the left shoulder or the left hand, and when 
examined on separation from service in May 1968 the upper 
extremities were normal.

There is no further medical evidence regarding the left 
shoulder until May 1982, when the veteran reported having had 
problems with the shoulder for "quite a while."  
Examination revealed crepitus, but an X-ray study showed no 
abnormalities and no diagnosis was given.  When examined in 
conjunction with a claim for nonservice-connected pension 
benefits in May 1989, he complained of a pulling sensation on 
movement of the left arm.  Examination revealed no 
crepitation, full range of motion, and normal strength.  
Although the examiner entered a diagnosis of probable mild 
degenerative joint disease, that assessment was not supported 
by any objective clinical or radiographic findings of any 
pathology in the left shoulder.

During a May 1995 examination, which was also in conjunction 
with a claim for nonservice-connected pension benefits, the 
veteran reported having intermittent pain in the left 
shoulder since falling off a truck in service.  Examination 
revealed crepitus, tenderness to palpation, and limited 
motion, which the examiner assessed as osteoarthritis of the 
left shoulder secondary to trauma.  That assessment was 
entered, however, prior to the completion of X-ray studies.  
The X-ray of the left shoulder showed no abnormalities.

When examined in January 2001 the veteran reported having a 
"pinched nerve" in the left shoulder, to which he 
attributed pain in the left shoulder and weakness in the left 
hand.  He stated that the problems with the left hand started 
15 years previously.  He denied having received any treatment 
since 1976.  On examination the range of motion of the left 
shoulder was limited and there was tenderness to deep 
palpation, but no other abnormality.  There was also 
limitation of motion of the fingers of the left hand.  X-ray 
studies revealed degenerative joint disease of the metacarpo-
phalangeal (MCP) joint and the proximal interphalangeal (PIP) 
joint of the 3rd digit on the left hand, and osteophytes in 
the left acromioclavicular joint.  The examiner found that 
the complaints pertaining to the left shoulder were due to 
the osteophytes, but was unable to provide any explanation 
for the complaints pertaining to the left hand.  The examiner 
did not provide an opinion regarding the claimed nexus to 
military service.

The RO provided the veteran a VA medical examination in 
September 2004 for the expressed purpose of obtaining an 
opinion on whether the current radiographic findings 
pertaining to the left shoulder and left hand were related to 
the in-service injuries.  The examination again revealed 
limitation of motion of the left shoulder and the fingers of 
the left hand, and X-ray studies of the left shoulder 
revealed osteophytes in the acromion and possible impingement 
syndrome.  X-rays of the left hand showed osteoarthropathy of 
the PIP joint of the 3rd digit, and possible exostosis of the 
1st metacarpal and 3rd middle phalanx head.  The examiner did 
not, however, enter a diagnosis, and when contacted by the RO 
due to his failure to provide the requested medical opinion 
found that there was no current diagnosis pertaining to the 
left shoulder or the left hand.  He did not provide any 
explanation for his failure to enter a diagnosis, given the 
radiographic and clinical findings.  For that reason the 
Board finds that remand of these issues is required.

Accordingly, these issues are again remanded for the 
following development:

1.  Provide the veteran a VA medical 
examination by a physician other than the 
physician who conducted the examinations 
in September 2004 and August 2005.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies that are necessary.  

Based on the results of the examination, 
review of the evidence in the claims 
file, and sound medical principles, and 
not on the veteran's reported history, 
the examiner should provide an opinion on 
whether any current left shoulder or left 
hand disability is at least as likely as 
not (a probability of 50 percent or 
greater) etiologically related to the 
injuries documented in the service 
medical records.  If the examiner 
determines that there is no current 
objective evidence of pathology in the 
shoulder or hand, the examiner should 
explain the clinical significance of the 
radiographic findings of osteophytes in 
the left acromion and osteoarthropathy in 
the left hand.

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, re-
adjudicate the issues remaining on 
appeal.  If any benefit sought on appeal 
remains denied, provide the veteran and 
his representative a supplemental 
statement of the case.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


